DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 6, 13, 16, 17, 21, 23 – 26, 29, 37, 43, 44, 47, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0303498 to Doucoure et al. (hereinafter referred to as Doucoure) as evidenced by the “Research on the development of the centrifugal spinning” article by Zhang et al. (hereinafter referred to as Zhang).
	In regard to claims 1, 13, 29, 43, and 53, Doucoure discloses a nanofiber nonwoven product, such as the one described in Example 1 on page 15. The product is formed with electrospun nylon 6 fibers, which is a polyamide. The fibers are described to have an average diameter less than 1000 nanometer, and the nonwoven product has a basis weight greater than 1 gm/m2. In the example, the nonwoven is formed by electrospinning, however, as discussed in paragraphs [0048] and [0119] – [0122], centrifugal spinning is an equivalently known process for forming the fibers. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Doucoure to form the nonwoven product with fibers made by a centrifugal spinning process as Doucoure describes this to be an equivalent process for forming the fibers. As the processes are described to be interchangeable, the nonwoven can predictably be similarly formed with the fibers having an average diameter of less than 1000 nanometers, and the nonwoven product having a basis weight greater than 1 gm/m2. In regard to claim 1, the resulting product is considered to be the same and the limitations directed to how the product is made are not required to be disclosed in Doucoure. Claim 29, however, is method claim where the steps require the polyamide to be provided in a solution with a Relative Viscosity of from 30-300, and for the spinneret rotational speed to be at least 5000 rpm. Doucoure does not disclose how the centrifugal spinning is performed. In sections 3.2 and 3.3, Zhang discloses how the viscosity of the solution and the spinneret speed affects centrifugal spinning. Both are result effective variables that are used to ensure a fiber is properly formed and of the desired size. 
	It would further have been obvious to one of ordinary skill in the art before the effective filing date to modify Doucoure to choose or optimize the solution used in forming the fiber to have a relative viscosity of from 30-300, or more specifically form 40-52.5, and for the spinneret to have a rotational speed of at least 5000 rpm in order to allow fibers of the desired diameter to be formed. 	
	Further in regard to claims 29 and 53, it is considered to be inherent that the nonwoven product has a filtration efficiency of at least or greater than 99% when measured using polyalphaolefin nanoparticle composition at 300nm, as the product is formed using the same method as claimed. 
	In regard to claims 2, 3, and 37, Doucoure does not specifically disclose using Nylon 6,6 or a copolymer of Nylon 6,6 and Nylon 6. As discussed in paragraph [0118] and [0121], any suitable synthetic fiber can be used. Nylon 6 is recited as an example of a polyamide, but Doucoure does not limit the polyamide to Nylon 6. Nylon 6,6 and copolymers of Nylon 6,6 and Nylon 6 are also known materials for forming fibers. It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute Nylon 6,6 or a copolymer of Nylon 6,6 and Nylon as the material of the fibers as both are known materials that predictably can equally be used to form a fiber. 
	In regard to claim 6, the product of modified Doucoure has all of the claimed structural limitations and therefore is inherently considered to have the claimed properties.  
In regard to claims 16 and 44, as discussed in paragraphs [0027] – [0028], the fibers can have an average diameter of from 0.01 to 0.5 microns (10 – 500 nanometers), which overlaps with the claimed ranges. The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q. 549; In re Wertheim 191 USPQ 90 (CCPA 1976).
	In regard to claims 17 and 47, as discussed in paragraph [0163], the nonwoven product can have a basis weight of 30 GSM or less. 
In regard to claim 21, as discussed in paragraphs [0045] – [0046], the basis weight can range from 0.5 to 10 GSM, which overlaps with the claimed range. The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q. 549; In re Wertheim 191 USPQ 90 (CCPA 1976).
	In regard to claims 23 – 26, as discussed above, modified Doucoure discloses a nanofiber nonwoven product having all of the features recited in claim 1. What the product is incorporated into is considered to be its intended usage. The nonwoven product in Doucoure is considered to be capable of being incorporated into any of the uses recited in claims 23 – 26. 

Claims 30 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Doucoure as applied to claim 29 above, and further in view of WO 2015/003170 to Gladish (hereinafter referred to as Gladish).
	Doucoure is discussed above in section 4. Doucoure discloses using centrifugal spinning but does not specifically disclose how the process is performed. In regard to claim 30, Gladish also discloses a method of making nonwoven product using centrifugal spinning. Gladish teaches solution-spinning a polyamide can be selected from centrifugal spinning using a rotating spinneret including extruding the polyamide polymer in liquid form (see page 19 lines 2-20: the polymer melt or solution is extruded from a rotating spinneret) with pressurized gas through a fiber forming channel (see page 43; lines 4-12). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Doucoure to perform the centrifugal spinning using a rotating spinneret including extruding the polyamide polymer in liquid form with pressurized gas through a fiber forming channel as suggested by Gladish as this is a known process for centrifugal spinning a polyamide. 
	In regard to claim 52, Gladish further teaches that solution-spinning the polyamide is from 2-phase propellant-gas spinning including extruding the polyamide polymer composition in liquid form (see page 19 lines 2-20; the polymer melt or solution is extruded from a rotating spinneret) with pressurized gas through a fiber- forming channel (see page 43; lines 4-12). It would similarly have been obvious to one of ordinary skill in the art before the effective filing date to modify Doucoure to perform the centrifugal spinning using 2-phase propellant-gas spinning including extruding the polyamide polymer composition in liquid form with pressurized gas through a fiber- forming channel as suggested by Gladish as this is a known process for centrifugal spinning a polyamide.

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Doucoure as applied to claim 29 above, and further in view of US Patent No. 5,558,826 to Jaegge et al. (hereinafter referred to as Jaegge).
	Doucoure is discussed above in section 4. Doucoure discloses using centrifugal spinning but does not specifically disclose how the process is performed. In regard to claims 31 and 32, Jaegge discloses a centrifugal spinning process that can be used to extrude a nylon polymer into fibers. As discussed in column 1 line 65 – column 3 line 23, Jaegge uses formic acid to form a solution with the nylon polymer. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Doucoure to use formic acid as the solvent for forming a solution with the nylon polymer as suggested by Jaegge as this is a known material for providing nylon in a solution for centrifugal spinning. 

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773